Name: 2010/445/CFSP: Council Decision 2010/445/CFSP of 11Ã August 2010 extending the mandate of the European Union Special Representative for the crisis in Georgia
 Type: Decision
 Subject Matter: international security;  Europe;  international affairs;  EU institutions and European civil service
 Date Published: 2010-08-12

 12.8.2010 EN Official Journal of the European Union L 211/33 COUNCIL DECISION 2010/445/CFSP of 11 August 2010 extending the mandate of the European Union Special Representative for the crisis in Georgia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 28, 31(2) and 33 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 25 September 2008, the Council adopted Joint Action 2008/760/CFSP (1) appointing Mr Pierre MOREL European Union Special Representative (hereinafter the EUSR) for the crisis in Georgia until 28 February 2009. (2) On 22 February 2010, the Council adopted Decision 2010/106/CFSP (2) extending the mandate of the EUSR until 31 August 2010. (3) The mandate of the EUSR should be extended until 31 August 2011. However, the mandate of the EUSR may be terminated earlier, if the Council so decides, on a proposal of the High Representative of the Union for Foreign Affairs and Security Policy (hereinafter the HR) following the entry into force of the Decision establishing the European External Action Service. (4) The EUSR will implement his mandate in the context of a situation which may deteriorate and could harm the objectives of the Common Foreign and Security Policy set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 European Union Special Representative The mandate of Mr Pierre MOREL as the EUSR for the crisis in Georgia is hereby extended until 31 August 2011. The mandate of the EUSR may be terminated earlier, if the Council so decides, on a proposal of the HR following the entry into force of the Decision establishing the European External Action Service. Article 2 Objectives The mandate of the EUSR for the crisis in Georgia shall be based on the objectives established by the conclusions of the extraordinary European Council meeting in Brussels on 1 September 2008 and the Council conclusions of 15 September 2008 on Georgia. The EUSR shall enhance the effectiveness and visibility of the European Union (hereinafter the EU or the Union) in helping to resolve the conflict in Georgia. Article 3 Mandate In order to achieve the policy objectives, the mandate of the EUSR shall be to: (a) firstly, help prepare for the international talks to be held under point 6 of the settlement plan of 12 August 2008, which are in particular to cover:  arrangements for security and stability in the region,  the issue of refugees and displaced persons, on the basis of internationally recognised principles,  any other subject, by mutual agreement between the parties, secondly, help establish the Unions position and represent it, at his level, in those talks; (b) facilitate the implementation of the agreement concluded on 8 September 2008 in Moscow and Tbilisi, as well as the agreement of 12 August 2008 in close coordination with the United Nations and the Organisation for Security and Cooperation in Europe (OSCE); in the framework of the activities mentioned above, to contribute to the implementation of the Unions human rights policy and of its approach in this field, in particular with regard to children and women. Article 4 Implementation of the mandate 1. The EUSR shall be responsible for the implementation of the mandate acting under the authority of the HR. 2. The Political and Security Committee (hereinafter the PSC) shall maintain a privileged link with the EUSR and shall be the EUSRs primary point of contact with the Council. The PSC shall provide the EUSR with strategic guidance and political direction within the framework of the mandate, without prejudice to the powers of the HR. Article 5 Financing 1. The financial reference amount intended to cover the expenditure related to the mandate of the EUSR in the period from 1 September 2010 to 31 August 2011 shall be EUR 700 000. 2. The expenditure shall be managed in accordance with the procedures and rules applicable to the general budget of the Union. 3. The management of the expenditure shall be subject to a contract between the EUSR and the Commission. The EUSR shall be accountable to the Commission for all expenditure. Article 6 Constitution and composition of the team 1. Within the limits of his mandate and the corresponding financial means made available, the EUSR shall be responsible for constituting his team. The team shall include the expertise on specific policy issues as required by the mandate. The EUSR shall keep the Council and the Commission promptly informed of the composition of his team. 2. Member States and Union institutions may propose the secondment of staff to work with the EUSR. The salary of personnel who are seconded by a Member State or Union institution to the EUSR shall be covered by the EU Member State or institution concerned, respectively. Experts seconded by Member States to the General Secretariat of the Council may also be posted to the EUSR. International contracted staff shall have the nationality of a Member State. 3. All seconded personnel shall remain under the administrative authority of the sending Member State or Union institution and shall carry out their duties and act in the interest of the mandate of the EUSR. Article 7 Privileges and immunities of the EUSR and his staff The privileges, immunities and further guarantees necessary for the completion and smooth functioning of the mission of the EUSR and the members of his staff shall be agreed with the host party/parties, as appropriate. Member States and the Commission shall grant all necessary support to such effect. Article 8 Security of EU classified information The EUSR and the members of his team shall respect the security principles and minimum standards established by Council Decision 2001/264/EC of 19 March 2001 adopting the Councils security regulations (3), in particular when managing EU classified information. Article 9 Access to information and logistical support 1. Member States, the Commission and the General Secretariat of the Council shall ensure that the EUSR is given access to any relevant information. 2. The Union delegation and/or Member States, as appropriate, shall provide logistical support in the region. Article 10 Security The EUSR shall, in accordance with the Unions policy on the security of personnel deployed outside the Union in an operational capacity under Title V of the Treaty, take all reasonably practicable measures, in conformity with his mandate and on the basis of the security situation in his geographical area of responsibility, for the security of all personnel under his direct authority, notably by: (a) establishing a mission-specific security plan based on guidance from the General Secretariat of the Council, providing for mission-specific physical, organisational and procedural security measures, governing the management of the secure movement of personnel to, and within, the mission area, and the management of security incidents, and providing for a contingency plan and a mission evacuation plan; (b) ensuring that all personnel deployed outside the Union are covered by high risk insurance as required by the conditions in the mission area; (c) ensuring that all members of his team to be deployed outside the Union, including locally contracted personnel, have received appropriate security training before or upon arriving in the mission area, based on the risk ratings assigned to the mission area by the General Secretariat of the Council; (d) ensuring that all agreed recommendations made following regular security assessments are implemented and providing the HR, the Council and the Commission with written reports on their implementation and on other security issues within the framework of the mid-term and mandate implementation reports. Article 11 Reporting The EUSR shall regularly provide the HR and the PSC with oral and written reports. The EUSR shall also report as necessary to Council working parties. Regular written reports shall be circulated through the COREU network. Upon recommendation of the HR or the PSC, the EUSR may provide the Foreign Affairs Council with reports. Article 12 Coordination 1. The EUSR shall promote overall Union political coordination. He shall help ensure that all Union instruments are engaged coherently to attain the Unions policy objectives. The activities of the EUSR shall be coordinated with those of the Commission, as well as those of other EUSRs active in the region, and in particular of the EUSR for the South Caucasus while respecting the specific objectives of the latters mandate. The EUSR shall provide regular briefings to Member States missions and the Unions delegations. 2. In the field, close liaison shall be maintained with the Head of the Union delegation and Member States Heads of Mission. They shall make best efforts to assist the EUSR in the implementation of his mandate. The EUSR shall also liaise with other international and regional actors in the field. Article 13 Review The implementation of this Decision and its consistency with other contributions from the Union to the region shall be kept under regular review. The EUSR shall present the HR, the Council and the Commission with a progress report at the end of February 2011 and a comprehensive mandate implementation report at the end of the mandate. Article 14 Entry into force This Decision shall enter into force on the date of its adoption. Done at Brussels, 11 August 2010. For the Council The President S. VANACKERE (1) OJ L 259, 27.9.2008, p. 16. (2) OJ L 46, 23.2.2010, p. 5. (3) OJ L 101, 11.4.2001, p. 1.